UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/2009 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Liquid Assets, Inc. A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Liquid Assets, Inc., covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that punished the financial markets beginning in 2008 appear to have eased somewhat as of mid-year 2009. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in 2009, equities and higher-yielding bonds have generally staged impressive rallies.Yet, the Federal Reserve Board has steadfastly maintained a highly accommodative monetary policy, keeping its target for short-term interest rates at close to 0.00%. Consequently, money market yields have declined to record lows. Although recent developments in the financial markets give us reasons for optimism, we remain cautious due to the speed and magnitude of the markets rebound. Indeed, the markets advance was led mainly by lower-quality securities when investors developed renewed appetites for risk.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the markets lower. In uncertain markets such as these, even the most seasoned investors can benefit from professional counsel. To determine how both your long-term investments and current liquid assets should be allocated for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Liquid Assets Class 1 shares produced an annualized yield of 0.28%, and its Class 2 shares produced an annualized yield of 0.43%.Taking into account the effects of compounding, the funds Class 1 and Class 2 shares provided annualized effective yields of 0.28% and 0.43%, respectively, for the same period. Money market yields remained near historical lows throughout the reporting period as the Federal Reserve Board (the Fed) maintained its target for the federal funds rate at 0.00% to 0.25%. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances, and other short-term securities issued by U.S. banks and foreign branches of U.S. banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, commercial paper and other short-term corporate obligations of U.S. issuers. Normally, the fund invests at least 25% of its net assets in bank obligations. Money Market Yields Reached Historical Lows The reporting period began in the midst of the longest and most severe recession since the 1930s, which was exacerbated by an ongoing banking crisis in which major financial institutions found themselves unable to obtain short-term funding due to massive investment losses. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market, and the funds exposure to Lehman Brothers notes threatened to force its net asset value below $1 per share. However,The Bank of NewYork Mellon Corporation entered into an The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) agreement with the fund to support the value of its Lehman holdings, enabling it to maintain a steady share price. The Federal Reserve Board (the Fed) attempted to restore stability by pumping enormous amounts of liquidity into the banking system, and it created the Term Asset-Backed Securities Loan Facility (TALF) to support lending activity among banks. The Fed also eased monetary policy aggressively, driving its target for the overnight federal funds rate to an unprecedented low of 0.00% to 0.25% in December.As short-term interest rates declined to nearly 0.00%, so did yields of money market instruments. In addition to the Feds actions, the U.S. Department of the Treasury responded with a number of its own remedial measures in 2008, including the Troubled Assets Relief Program (TARP).To forestall an unmanageable surge in withdrawals, the U.S. government adopted the Temporary Guarantee Program for Money Market Funds and other measures, and the commercial paper market subsequently stabilized. On March 31, the U.S. government announced a further extension of the Temporary Guarantee Program for Money Market Funds until September 18, 2009. When 2009 began, the economic downturn continued to gain momentum as job losses mounted and consumer confidence plunged. In January, it was announced that the median sales price of single-family homes had fallen 12% in December compared to one year earlier.The U.S. economy lost more than 650,000 jobs per month in February and March. Meanwhile, the Conference Boards Consumer Confidence Index reached the lowest level since its inception in 1967. In an effort to stimulate the economy, the U.S. government passed the $787 billion American Recovery and Reinvestment Act with the goal of retaining and creating jobs,providing budget relief to states and localities,maintain-ing social programs and offering tax relief to businesses and individuals. After hitting multi-year lows in early March, the U.S. stock market and corporate bond market staged impressive rebounds through the reporting periods end. Despite an estimated 6.1% annualized GDP growth rate over the first quarter of 2009, the markets were buoyed by signs that the economic downturn might be decelerating, including lower-than-expected numbers of jobless claims in April and May and a modest increase in retail sales. In addition, a decline in the three-month London Interbank Offered Rate (LIBOR) below 1% provided evidence of improvement in the global credit markets. However, the unemployment rate climbed steadily. 4 The U.S. economy continued to send mixed signals in June. For example, the National Association of Realtors announced that existing home sales rose 2.4% and the average sale price increased almost 4% in May, but the absolute number of sales and the average sale price remained 15% and 20% below their peaks, respectively. Similarly, the Institute for Supply Management said that its manufacturing index had posted a month-over-month gain in June, but it continued to indicate recessionary conditions among U.S. manufacturers. Perhaps most significant, the U.S. economy lost an additional 467,000 jobs in June, and the unemployment rate rose to 9.5%, its highest level in 26 years. Focus on Quality and Liquidity As credit conditions stabilized during the reporting period, we set the funds weighted average maturity in a range that was roughly in line with industry averages. However, it is important to note that the industrys average weighted maturity has been significantly shorter than historical norms as most money market funds have maintained a defensive footing. In addition, the Fed again indicated at its June 2009 meeting that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing evidence that the Fed is prepared to raise interest rates, we currently intend to retain the funds conservative credit posture and focus on liquidity. July 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Annualized yields provided for the funds Class 1 shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking which is voluntary and temporary, not contractual, and can be terminated at any time without notice.
